 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 1 of 9 PageID #: 45



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DARION GIPSON,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 1:20-cv-00187-NCC
                                                  )
STEPHEN N. LIMBAUGH, JR., et al.,                 )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of plaintiff Darion Gipson's amended

complaint. (Docket No. 6). For the reasons discussed below, this action will be dismissed without

prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must "accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 2 of 9 PageID #: 46



that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

       Plaintiff is a self-represented litigant who is currently incarcerated at the United States

Penitentiary, Hazelton, in Bruceton Mills, West Virginia. On August 27, 2020, he filed a civil

action on a Court-provided 42 U .S.C. § 1983 complaint form. (Docket No. 1). Along with the

complaint, plaintiff filed a motion for leave to proceed in forma pauperis. (Docket No. 2).

        On September 3, 2020, the Court granted plaintiffs motion for leave to proceed in forma

pauperis. (Docket No. 5). The Court also directed plaintiff to file an amended complaint, as his

original complaint was illegible. Plaintiff was given thirty days in which to comply. He was

advised that his amended complaint would be subjected to screening pursuant to 28 U.S.C. § 1915.



                                                   2
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 3 of 9 PageID #: 47



        On September 21, 2020, plaintiff submitted an amended complaint. (Docket No. 6). He

also filed a motion for appointment of counsel, a second motion for leave to proceed in forma

pauperis, and a motion for extension of time to file. (Docket No. 7; Docket No. 8; Docket No. 9).

                                         The Amended Complaint

        Plaintiffs amended complaint is handwritten on a Court-provided 42 U.S.C. § 1983

prisoner civil rights complaint form. In the amended complaint, he names Federal Judge Stephen

N. Limbaugh, Jr. and defense attorney Jacob Zimmerman as defendants. (Docket No. 6 at 2-3).

Defendants are sued in both their official and individual capacities.

        In the "Statement of Claim," plaintiff asserts that Judge Limbaugh violated his Fourteenth

Amendment right to due process by failing to send plaintiff to a mental health evaluation in his

criminal case. 1 (Docket No. 6 at 4). Plaintiff further claims that Judge Limbaugh failed to give him

a "[downward] departure sentence reduction for each one of [his] mental disorders." Spet'ifically,

plaintiff states that he has ADHD, bipolar disorder, intermittent explosive disorder, oppositional

defiant disorder, mood disorder, borderline intellectual functioning, depression, and antisocial

personality disorder. As a result, plaintiff states that he has a due process right to a downward

departure of his sentence.

        Similarly, plaintiff accuses Attorney Zimmerman of ineffective assistance of counsel by

failing to "have the judge or court send [him] to a mental health court evaluation." He further

alleges that Attorney Zimmerman was ineffective for not getting "the judge [and] court [to] give

[him] a downward departure sentence reduction for each one of [his] mental disorders." Plaintiff




1
  Plaintiff's criminal case is United States v. Daniel, et al., No. 1:16-cr-6-SNLJ-2 (E.D. Mo.). On April 19, 2016,
plaintiff pleaded guilty to one count of interfering with commerce by threat or violence, and one count of possessing
a firearm in furtherance of a crime of violence. On July 26, 2016, he was sentenced to an aggregate term of 154
months' imprisonment and an aggregate term of five years of supervised release.

                                                         3
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 4 of 9 PageID #: 48



states that this amounts to a violation of his constitutional rights pursuant to the Sixth and

Fourteenth Amendments.

       As a result of defendants' actions, plaintiff states that he suffers from "mental black

downs," and has "almost committed suicide several times." He is seeking $15 million in damages.

(Docket No. 6 at 5).

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983.

As his claims are against alleged federal officials, however, his case actually falls under Bivens v.

Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 389 (1971). In Bivens,

the United States Supreme Court enforced a damages remedy to compensate persons injured by

federal officers who violated the Fourth Amendment prohibition against unreasonable searches

and seizures. 403 U.S. at 397. Subsequently, in two other cases, the Supreme Court approved of

an implied damages remedy for the violation of the Fifth Amendment's due process clause, and

the Eighth Amendment's prohibition on cruel and unusual punishment. Ziglar v. Abbasi, 137 S.Ct.

1843, 1854-55 (2017). Thus, generally speaking, "[a] Bivens claim is a cause of action brought

directly under the United States Constitution against a federal official acting in his or her individual

capacity for violations of constitutionally protected rights." Buford v. Runyon, 160 F .3d 1199, 1203

n.6 (81h Cir. 1998).

        "An action under Bivens is almost identical to an action under [42 U.S.C. §] 1983, except

that the former is maintained against federal officials while the latter is against state officials."

Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999). As such, claims under Bivens and claims

under § 1983 involve the same analysis. Solomon, 795 F .3d at 789 n. 7. Furthermore, the body of




                                                   4
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 5 of 9 PageID #: 49



case law regarding § 1983 applies to Bivens actions. Id. Therefore, even though plaintiff's claims

come under Bivens, they will be reviewed using case law regarding 42 U.S.C. § 1983.

   A. Claim Against Attorney Zimmerman

       Plaintiff has accused Attorney Zimmerman of ineffective assistance of counsel, thereby

violating his constitutional rights. As noted above, plaintiff's Bivens claim will be analyzed in the

same manner as a claim arising pursuant to 42 U.S.C. § 1983.

       "The essential elements of a [42 U.S.C.] § 1983 claim are (1) that the defendant(s) acted

under color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a

constitutionally protected federal right." Green v. Byrd, 2020 WL 5050364, at *2 (8th Cir. 2020).

A defense attorney, however, whether appointed or retained, does not act under color of law, and

thus cannot be liable for the alleged deprivation of constitutional rights under § 1983. See Polk

Cty. v. Dodson, 454 U.S. 312, 325 (1981) (stating that "a public defender does not act under color

of state law when performing a lawyer's traditional functions as counsel to a defendant in a

criminal proceeding"); Myers v. Vogal, 960 F.2d 750, 750 (8th Cir. 1992) (stating that attorneys

who represented plaintiff, "whether appointed or retained, did not act under color of state law and,

thus, are not subject to suit under section 1983"); Christian v. Crawford, 907 F .2d 808, 810 (8th

Cir. 1990) (stating that the Eighth Circuit "has repeatedly held that both retained and appointed

attorneys are not liable for deprivations of constitutional rights under 42 U.S.C. § 1983 for the

reason that they do not act under color of state law"); and Rogers v. Bruntrager, 841 F.2d 853, 856

(8th Cir. 1988) ("Public defenders do not act under color of state law for purposes of 42 U.S.C. §

1983 when performing the traditional functions of defense counsel"). Furthermore, a defense

attorney is not transformed into a federal official "for purposes of a Bivens action merely because

they are appointed by a federal court pursuant to federal law." Christian, 907 F.2d at 810.



                                                 5
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 6 of 9 PageID #: 50



       Here, plaintiff alleges that Attorney Zimmerman, an attorney appointed under the Criminal

Justice Act, was ineffective by failing to get him a mental health evaluation or a downward

departure on his sentence. These are actions within the realm of a defense attorney's "traditional

functions as counsel to a defendant in a criminal proceeding." As such, Attorney Zimmerman was

not acting under color oflaw. Because acting under color oflaw is an essential element to a§ 1983

action, plaintiff has failed to state a claim. Therefore, the claim against Attorney Zimmerman must

be dismissed.

   B. Official Capacity Claim Against Judge Limbaugh

       Plaintiff has sued Judge Limbaugh in an official capacity. In an official capacity claim

against an individual, the claim is actually "against the governmental entity itself." See White v.

Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). That is, a "suit against a public employee in his or

her official capacity is merely a suit against the public employer." Johnson v. Outboard Marine

Corp., 172 F .3d 531, 535 (8th Cir. 1999).

       Here, Judge Limbaugh is alleged to be employed by the federal government. Pursuant to

the doctrine of sovereign immunity, however, the United States cannot be sued without its consent.

See United States v. Mitchell, 463 U.S. 206, 212 (1983) (stating that "[i]t is axiomatic that the

United States may not be sued without its consent and that the existence of consent is a prerequisite

for jurisdiction"). Absent an express waiver, sovereign immunity bars a claim for money damages

against the United States, its agencies, and its officers acting in their official capacities. See FDIC

v. Meyer, 510 U.S. 471, 475 (1994) (determining that a Bivens claim cannot be brought against a

federal agency). Because sovereign immunity is jurisdictional in nature, and because no waiver of

sovereign immunity applies in this case, plaintiff's claim against Judge Limbaugh in his official

capacity must be dismissed.



                                                  6
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 7 of 9 PageID #: 51



   C. Individual Capacity Claim Against Judge Limbaugh

       Plaintiff has also sued Judge Limbaugh in an individual capacity, alleging that Judge

Limbaugh violated his constitutional rights by not having him mentally evaluated, and by not

giving him a downward departure on his sentence.

       Because a judicial officer, exercising the authority in which he or she is vested, should be

free to act upon their own convictions, judicial immunity provides a judge with immunity from

suit. Hamilton v. City ofHayti, Missouri, 948 F.3d 921 (8th Cir. 2020). "Like other forms of official

immunity, judicial immunity is an immunity from suit, not just from ultimate assessment of

damages." Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity applies even when the judge is

accused of acting maliciously or corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967). See also

Woodworth v. Hulshof, 891F.3d1083, 1090 (8th Cir. 2018) (stating that "judicial immunity is not

overcome by allegations of bad faith or malice"). Moreover, "a judge will not be deprived of his

immunity because the action he took was in error or was in excess of his authority." Justice

Network, Inc. v. Craighead Cty., 931 F.3d 753, 760 (8th Cir. 2019).

       A judge's immunity from§ 1983 actions bars a plaintiffs recovery in all but two narrow

sets of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). First, a judge does not

have immunity for non-judicial actions. Duty v. City ofSpringdale, Ark., 42 F.3d 460, 462 (8th Cir.

1994). "An act is a judicial act if it is one normally performed by a judge and if the complaining

party is dealing with the judge in his judicial capacity." Birch v. Mazander, 678 F.2d 754, 756 (8 1h

Cir. 1982). See also Justice Network, Inc., 931 F .3d at 760 (stating "that to determine whether an

act is judicial, courts look to the particular act's relation to the general function normally performed

by a judge").




                                                   7
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 8 of 9 PageID #: 52



       Second, a judge is not immune from lawsuits based on actions taken in the complete

absence of jurisdiction. Duty, 42 F.3d at 462. This is the case even if the judge's actions were

judicial in nature. Schottel, 687 F.3d at 373. In the context of judicial immunity, however, the

scope of ajudge'sjurisdiction is construed broadly. Justice Network, Inc., 931 F.3d at 762. "[A]n

action - taken in the very aid of the judge's jurisdiction over a matter before him - cannot be said

to have been taken in the absence of jurisdiction." Mireles, 502 U.S. at 13.

       In this case, the allegations against Judge Limbaugh regard actions that are clearly judicial

in nature. That is, Judge Limbaugh's ruling on whether or not plaintiff should be mentally

evaluated, and his determination as to plaintiffs sentence, are actions normally performed by a

judge. Moreover, these actions occurred while plaintiff was dealing with Judge Limbaugh in a

judicial capacity. Furthermore, there is no indication that Judge Limbaugh's actions were taken in

the absence of jurisdiction. Because Judge Limbaugh is immune from suit, he cannot be liable to

plaintiff, even if he acted erroneously or in the excess of his authority. Therefore, plaintiffs

individual capacity claim against Judge Limbaugh must be dismissed.

    D. Motion to Appoint Counsel

       Plaintiff has filed a motion for appointment of counsel. (Docket No. 7). The motion will

be denied as moot, as this action is being dismissed without prejudice. See 28 U.S.C. §

1915(e)(2)(B).

    E. Motion to Proceed in Forma Pauperis

       Plaintiff has filed a second motion for leave to proceed in forma pauperis. (Docket No. 8).

The Court previously granted plaintiff in forma pauperis status on September 3, 2020, and assessed

an initial partial filing fee of $2.79. (Docket No. 5). Therefore, plaintiffs second motion for leave

to proceed in forma pauperis will be denied as moot.



                                                 8
 Case: 1:20-cv-00187-NCC Doc. #: 10 Filed: 09/23/20 Page: 9 of 9 PageID #: 53



   F. Motion for Extension of Time to File

       Plaintiff has filed a document construed as a motion for extension of time to file. (Docket

No. 9). In the motion, plaintiff states that court forms sent to plaintiff by the Court were thrown in

the trash by a correctional officer. Plaintiff therefore seeks an extension of time.

       The Court notes that the civil action forms requested by plaintiff have already been resent

to him by the Clerk of Court. The Court further notes that plaintiff has already submitted his

amended complaint on a Court form as previously ordered. Therefore, the motion for an extension

of time to file will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 7) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 8) is DENIED AS MOOT.

        IT IS FURTHER ORDERED that plaintiffs motion for an extension of time to file

(Docket No. 9) is DENIED AS MOOT.

        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.        n/  _      "'Iii,
        Dated thi~--
                   daayy of~'llJ:2020.


                                                 ~~~
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                   9
